UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51883 MagneGas Corporation (Exact name of registrant as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 Rainville Rd Tarpon Springs, FL34689 (Address of principal executive offices) (Zip Code) (727) 934-3448 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of July 11, 2012, therewere 17,721,569 shares of common stock, $0.001 par value issued and outstanding. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information. 19 Item 6. Exhibits. 20 SIGNATURES 21 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Financial Statements MagneGas Corporation As of June 30, 2012 (unaudited) and December 31, 2011 (audited) And for the Three and Six Months Ended June 30, 2012 (unaudited) and 2011 (unaudited) Contents Financial Statements: Page Number Balance Sheets June 30, 2012 (unaudited) and December 31, 2011 (audited) 2 Statements of Operations for the three and six months ended June 30, 2012 and 2010 (unaudited) 3 Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 4 Notes to Financial Statements (unaudited) 5 - 14 1 MagneGas Corporation Balance Sheets June 30, December 31, (unaudited) (audited) Assets Current Assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $25,000 and $0, respectively Inventory, at cost Prepaid and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $189,561 and $44,538, respectively Deferred tax asset Intangible assets, net of accumulated amortization of $175,745 and $151,511, respectively Investment in joint ventures Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenue and customer deposits Due to stockholder - Due to related parties Total Current Liabilities Total Liabilities Stockholders' Equity Preferred stock: $0.001 par;10,000,000 authorized; 1,000,000 issued and outstanding 2 Common stock: $0.001 par;900,000,000 authorized; 17,721,569 and 15,438,932 issued and outstanding, respectively Additional paid-in capital Issued and unearned stock compensation ) ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ On May 15, 2012 the Company's Board of Directors approved a 1:10 reverse split of common shares, effective June 26, 2012.All share amounts have been retroactively adjusted to reflect the post-split shares The accompanying notes are an integral part of these financial statements. 2 MagneGas Corporation Statements of Operation For the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue: Metal cutting $ License fees Direct costs, metal cutting Operating Expenses: Advertising Selling Professional: technical - Professional: legal and accounting Rent and overhead Office and administration Investor relations Stock-based compensation Research and development Depreciation and amortization Total Operating Expenses Operating Loss ) Other Income and (Expense) Interest (7 ) ) 42 Total Other (Income) Expense (7
